United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE NAVY,
Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1363
Issued: October 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2014 appellant filed a timely appeal from a November 27, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed from the date of the last merit decision dated May 20, 2013 to the filing of the appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely under 5 U.S.C. § 8124.

1

This appeal was received by the Board on May 29, 2014. As the date of receipt would render the appeal
untimely filed, pursuant to the Board’s Rules of Procedure the appeal will be considered to have been filed as of the
date of the postmark. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 53-year-old contract surveillance representative, filed a Form CA-2 claim
for benefits on February 27, 2013, alleging that he developed an emotional condition causally
related to employment factors.
In a February 28, 2013 report, Dr. Shayna Walker, a specialist in family medicine and a
treating psychiatrist, stated that appellant had anxiety symptoms which were exacerbated and
worsened by work-related stressors. She diagnosed major depression disorder and panic disorder
without agoraphobia. Dr. Walker submitted reports excusing appellant from work on January 25
and February 8, 2013.
In a letter received by OWCP on March 11, 2013, the employing establishment
challenged appellant’s claim.
By letter dated March 13, 2013, OWCP asked appellant to submit a comprehensive
medical report from his treating physician describing his symptoms and the medical reasons for
his condition. It requested an opinion as to whether his claimed condition was causally related to
his federal employment. OWCP requested that appellant submit the additional evidence within
30 days.
In a March 27, 2013 report, Dr. Walker stated that she initially examined appellant on
January 18, 2013, at which time she performed a psychiatric evaluation. She related that he
experienced work-related anxiety a few days prior to his first evaluation in mid-January because
of harassment at work. Appellant had stressors from work-exacerbated chronic panic symptoms
and depressive symptoms. Dr. Walker advised that he displayed symptoms of panic attacks,
insomnia, depressed mood, poor interest in things, poor concentration, excessive worries and
racing thoughts during his initial evaluation. She opined that appellant’s mental health concerns
were causally related to work stressors and interpersonal difficulties.
By decision dated May 20, 2013, OWCP denied appellant’s claim. It found that he failed
to submit sufficient factual evidence to establish a compensable factor of employment.
On June 20, 2013 appellant requested an oral hearing.
In a decision dated November 27, 2013, OWCP denied the request as untimely filed
pursuant to 5 U.S.C. § 8124. It informed appellant that his case had been considered in relation
to the issues involved and that the request was further denied for the reason that the issue in this
case could be addressed by requesting reconsideration from the district office and submitting
evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the

2

Secretary.3 Section 10.615 of the federal regulations implementing this section of FECA
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record.4 The request must be sent within 30 days (as determined by postmark or other carrier’s
date marking) of the date of the decision for which a hearing is sought.5 A hearing is a review of
an adverse decision by an OWCP hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record. In addition to the
evidence of record, the claimant may submit new evidence to the hearing representative.6 A
request for either an oral hearing or a review of the written record must be submitted, in writing,
within 30 days of the date of the decision for which the hearing is sought.7 A claimant is not
entitled to a hearing as a matter of right if the request is not made within 30 days from the date of
the decision.8 OWCP has discretion, however, to grant or deny a request that is made after this
30-day period.9 In such a case, it will determine whether a discretionary hearing should be
granted and, if not, will so advise the claimant with reasons.10
While a claimant may not be entitled to a hearing as a matter of right if the request is
untimely, OWCP has the discretionary authority to grant the request and must properly exercise
such discretion.11
ANALYSIS
On June 20, 2013 appellant requested an oral hearing. Because he did not request the
hearing within 30 days of the May 20, 2013 decision, he was not entitled to a hearing as a matter
of right under section 8124(b)(1). OWCP considered whether to grant a discretionary review
and properly advised appellant that his case had been considered and denied for the reason that
the issue in the case could be addressed by requesting reconsideration from the district office and
submitting evidence not previously considered.
When OWCP neglected to issue a decision on appellant’s request for oral hearing or
review of the written record in a timely fashion, it effectively exhausted his opportunity to obtain
a merit review of the May 20, 2013 decision before the Board.12 Appellant’s May 20, 2013
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

Supra note 4.

7

Supra note 5.

8

James Smith, 53 ECAB 188 (2001).

9

20 C.F.R. § 10.616(b).

10

Supra note 8.

11

See id.; Cora L. Falcon, 43 ECAB 915 (1992); Mary B. Moss; 40 ECAB 640 (1989); Rudolph Bermann, 26
ECAB 354 (1975).
12

See D.M., Docket No. 08-1814 (issued July 16, 2009).

3

request for review of the written record went unanswered for more than six months. By the time
OWCP issued its November 27, 2013 decision denying the request for an oral hearing, he did not
have the time to appeal the merits of OWCP’s May 20, 2013 decision denying his emotional
condition claim to the Board. The Board finds that OWCP abused its discretion by waiting over
six months to issue its decision denying appellant’s request for hearing. As such, the case will be
remanded to OWCP to issue a de novo decision on the claim to protect appellant’s appeal
rights.13
CONCLUSION
The Board finds that OWCP abused its discretion by delaying its decision on appellant’s
request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: October 2, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Marilyn F. Wilson, 51 ECAB 234, 235 (1999); Brian R. Leonard, 43 ECAB 255, 259-60 (1991) (the Board
held that OWCP’s delay in processing the employee’s request for a hearing effectively precluded the opportunity to
obtain merit review of the claim and constituted an abuse of discretion).

4

